Citation Nr: 0702855	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-16 244
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic post-
traumatic stress disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for body scars.

4.  Entitlement to service connection for arthritis, claimed 
as secondary to the service-connected chronic lumbosacral 
strain with herniated nucleus pulposus, status post 
hemilaminectomy.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
aseptic meningitis with resulting brain damage.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for colon 
polyps.

7.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus. 

8.  Entitlement to an effective date prior to November 26, 
2001 for the grant of service connection for diabetic 
neuropathy of the bilateral lower extremities.

9.  Entitlement to an effective date prior to September 8, 
2004 for the grant of service connection for erectile 
dysfunction.  

10. Entitlement to an effective date prior to September 8, 
2004 for the grant of a 10 percent rating for hearing loss.  

11.  Entitlement to an effective date prior to May 8, 2001 
for the grant of service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2003 and 
July 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

In his August 2006 hearing before the undersigned, the 
veteran testified that his claim for service connection for 
arthritis, which had consistently been adjudicated by the RO 
as arthritis of the lumbosacral spine, secondary to the 
service-connected low back disability, was meant to include 
arthritis of the hands and fingers.  Because that issue has 
not been adjudicated by the agency of original jurisdiction, 
it is not on appeal here.  It is, however, referred back to 
the AOJ for initial review.

The issues of entitlement to service connection for chronic 
post-traumatic stress disorder, secondary service connection 
for hypertension, and entitlement to an earlier effective 
date for diabetes mellitus are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's scars on his chest, back, right knee, and 
from a hernia operation were first manifested many years 
after service and have not been medically related to his 
service. 

2.  The veteran's current rating for chronic lumbosacral 
strain with herniated nucleus pulposus, status post 
hemilaminectomy, includes consideration of the disability of 
arthritis of the lumbosacral spine.

3.  By rating decision in October 1976, service connection 
for aseptic meningitis was denied.  The veteran did not 
appeal that decision.

4.  Evidence received since October 1976 does not relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for aseptic meningitis with brain damage.

5.  By rating decision in August 2003, service connection for 
colon polyps was denied.  The veteran did not appeal that 
decision.

6.  Evidence received since August 2003 does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for colon polyps.

7.  The veteran's diabetes mellitus is manifested by 
requiring the use of oral hypoglycemic agents and maintaining 
a restricted diet.

8.  The veteran's diabetes mellitus does not require the 
regulation of his activities, or cause episodes of 
ketoacidosis or hypoglycemic reactions which have required 
hospitalization or frequent visits to a diabetic care 
provider.

9.  The veteran's informal claim for service connection for 
diabetic neuropathy of the lower extremities was received on 
August 31, 2001.

10.  There was no communication by the veteran or a duly 
appointed representative prior to August 31, 2001 indicating 
an intent to apply for service connection benefits for 
diabetic neuropathy of the lower extremities.

11.  The veteran's informal claim for service connection for 
erectile dysfunction was received on September 8, 2004.

12.  There was no communication by the veteran or a duly 
appointed representative prior to September 8, 2004 
indicating an intent to apply for service connection benefits 
for erectile dysfunction.

13.  The veteran's informal claim for an increased rating for 
hearing loss was received on September 8, 2004.

14.  There was no ascertainable increase in the veteran's 
hearing loss in the year prior to his September 2004 claim.





CONCLUSIONS OF LAW

1.  Scars on the veteran's chest, back, right knee, and a 
scar from a hernia operation were not incurred in his active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A separate grant of service connection for arthritis 
associated with the service-connected lumbosacral spine 
disability is denied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The October 1976 rating decision denying service 
connection for aseptic meningitis is final.  38 U.S.C.A. § 
4005(c) (1970); 38 C.F.R. §§ 3.160, 19.118, 19.153 (1976).  

4.  New and material evidence having not been submitted on 
the issue of service connection for aseptic meningitis with 
brain damage, the application to reopen is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

5.  The August 2003 rating decision denying service 
connection for colon polyps is final.  38 U.S.C.A. § 7105 
(West 2000); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2003).  

6.  New and material evidence having not been submitted on 
the issue of service connection for colon polyps, the 
application to reopen is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

7.  The criteria for a rating higher than 20 percent for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.119, Diagnostic Code 7913 (2006). 

8.  The criteria for an effective date of August 31, 2001, 
and no earlier, for the grant of service connection for 
diabetic neuropathy of the lower extremities, have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

9.  The criteria for an effective date prior to September 8, 
2004, for the grant of service connection for erectile 
dysfunction, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

10.  The criteria for an effective date prior to September 8, 
2004, for the grant of a 10 percent rating for hearing loss, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran's claims are many, and have been submitted at 
varying times.  However, during the course of the appeal, in 
correspondence dated in October 2004 and April 2005, as well 
as in the supplemental statement of the case dated in May 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection, for new and 
material evidence, for an increased rating, and for earlier 
effective dates.  Included was the information and evidence 
that VA would seek to provide and the information and 
evidence that the veteran was expected to provide.  The 
veteran has been instructed to submit any evidence in his 
possession that pertained to his claims.  Although these 
notices were delivered after the initial denials of the 
claims, the AOJ subsequently readjudicated all claims based 
on all the evidence in May 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notices did not affect the essential fairness of the 
decision. 

Referable to the claims for service connection which are 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical and personnel records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claims 
where appropriate.

Service Connection

The veteran seeks service connection for body scars and 
arthritis, both of which he contends initially manifested in 
service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Body Scars

The veteran has indicated to the Board, through his testimony 
during his August 2006 video conference hearing, that he is 
seeking service connection for scars on his chest and back 
from shrapnel wounds in service, a scar on his right knee 
from reconstructive surgery after service in 1977, and a scar 
from a hernia operation after service.  It is noted that 
service connection has been in effect since March 1976 for 
one scar, which was the result of the removal of a sebaceous 
cyst during service.  

Service medical records are negative for shrapnel wounds of 
the chest and back, for injury to the right knee, and for a 
hernia operation.  The veteran's November 1975 separation 
examination notes only a mark on the left leg.  A VA 
examination three months after the veteran's separation, in 
June 1976, evaluated his skin as normal, with no evidence of 
any fungus or infection and normal hair distribution.  During 
the musculoskeletal examination at that time, all scars on 
the veteran's body were described.  No scars were mentioned 
on the chest, back, right knee, or groin.

With a June 8, 1992 statement in support of claim, the 
veteran submitted pictures of himself, and in particular, his 
chest; however, these pictures were submitted in connection 
with a claim for disorders claimed as due to chemical 
exposure.  Specifically, the correspondence from the veteran 
that accompanied these pictures referenced them, and 
indicated that cysts, not shrapnel wounds, were plainly 
visible. 

In a letter from the veteran dated January 4, 2006, he 
indicated that service connection was already in effect for 
"body scars" which came from shrapnel, that doctors had 
already removed.  Yet a thorough review of the service 
medical records and the post-service treatment records fails 
to confirm that any such shrapnel was in, or has been removed 
from, the veteran's body.  If it had been present, it surely 
would have been catalogued with the veteran's other scars 
both on separation and at the VA exam three months after.  
With respect to the scars on the veteran's right knee and 
that which resulted from a hernia operation, the veteran 
himself testified that those were sustained after service.  

In sum, regardless of what scars the veteran may have today, 
the preponderance of the evidence is against a finding of 
such scars being related to his service.  The service medical 
records are negative for an in-service incurrence of a 
disease or injury resulting in these scars.  The immediate 
post-service records are also negative for findings of the 
claimed scars.  Without such corroborating evidence, service 
connection cannot be established.

Arthritis

The issue has been framed consistently by the RO as 
entitlement to service connection for arthritis of the back, 
as secondary to the service-connected back disability.  
Although during his hearing, the veteran testified that the 
arthritis for which he seeks service connection is in his 
hands and fingers, that issue is not ripe for review by the 
Board, as it has not yet been adjudicated by the agency of 
original jurisdiction.  Therefore, only the secondary service 
connection issue is addressed here.

Service connection is in effect for chronic lumbosacral 
strain with herniated nucleus pulposus, status post 
hemilaminectomy.  As has been explained by the RO in the 
initial statement of the case and each supplemental statement 
of the case thereafter, arthritis is already included in the 
veteran's current rating for his low back disability.  Thus, 
a separate grant of service connection is not required.  If 
the veteran feels his rating does not adequately compensate 
for his low back arthritis, then he is advised that he may 
submit a claim for increased compensation for his back 
disability.  However, the specific rating for his back 
disability is not before the Board at this time and will not 
be discussed.

New & Material Evidence

In September 2004, the veteran applied to reopen previously 
denied claims of service connection for septic meningitis and 
colon polyps.  In correspondence received in October 2004, 
the veteran also claimed service connection for brain damage.  
In his August 2006 hearing before the undersigned, the 
veteran explained that the meningitis claim and the brain 
damage claim were in fact one in the same.  The Board also 
notes that while the veteran has consistently referred to the 
disease as "septic" meningitis, the actual disease which he 
sustained in service was "aseptic" meningitis.  Because the 
veteran is not claiming a difference between what he had in 
service and what he alleges he currently has, the issue has 
been restylized to read "aseptic meningitis with resulting 
brain damage."  

By rating decision in October 1976, service connection for 
aseptic meningitis was denied, because no residuals of the 
disease had been found on examination.  The veteran did not 
appeal this determination; therefore, the rating decision is 
deemed final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. 
§§ 3.160, 19.118, 19.153 (1976).  Similarly, service 
connection for colon polyps was denied by rating decision in 
August 2003, because there was no nexus to service.  The 
veteran did not appeal this rating decision, making it final.  
38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (2003).  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).  

Evidence added to the file since October 1976 referable to 
the issue of aseptic meningitis includes all post-service 
treatment from both private and VA sources, dating from 
January 1977 to February 2006.  Additionally, numerous lay 
statements from the veteran and his friends and family attest 
to the veteran having the disease while in service.  None of 
this evidence, however, relates to the unestablished fact 
necessary to substantiate the claim, specifically a current 
diagnosis of aseptic meningitis or any residual thereof.  The 
veteran himself testified under oath in August 2006 that he 
experiences no residuals from meningitis.  Further, in 
relation to the claimed brain damage, he clarified that he 
meant his memory loss, which has been solely associated with 
his service-connected psychiatric disease.  Because the 
evidence submitted does not meet the standard for 
constituting new or material evidence, the previously denied 
claim for aseptic meningitis with brain damage may not be 
reopened.

Regarding the claim for colon polyps, the evidence added to 
the file since the August 2003 denial includes current 
treatment records and lay statements by the veteran.  These 
records do not include a competent medical statement 
connecting the veteran's prior colon polyps to his service.  
The evidence submitted does not relate to an unestablished 
fact necessary to substantiate the claim and is not material.  
Furthermore, in a claim to reopen, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  No 
new sources have been identified which would serve to prove 
any connection to the veteran's service.  Therefore, the 
claim of entitlement to service connection for colon polyps 
is not reopened.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for diabetes mellitus by 
rating decision in July 2005.  An initial evaluation of 20 
percent was assigned, effective May 8, 2001.  Because the 
veteran appealed this initial rating, it must be determined 
whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the rating criteria for the endocrine system, and 
specifically for diabetes mellitus, the next higher 
evaluation, 40 percent, is assigned when the disorder 
requires insulin, a restricted diet, and the regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and the regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.

A total evaluation of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and the regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.

Available records during the appellate period include a 
treatment record dated in November 2001, which notes a 
history of non-insulin-dependent diabetes mellitus for two 
years.  The veteran's medication is not listed.  In August 
2002, "good control of blood sugars" was reported.  An 
October 2002 medication list includes glyburide and 
metformin, two hypoglycemic agents.  The physician also 
recommended that the veteran increase his exercise and modify 
his diet.  In January 2003, in the course of a nutrition 
consultation, the veteran was carefully instructed on dietary 
recommendations.  

In January 2004, the veteran underwent a VA diabetes 
examination.  He reported that he had never been hospitalized 
with either ketoacidosis or hypoglycemic reactions.  He was 
able to exercise by walking about one mile, and was under no 
instructions to regulate his activities.  His medications did 
not include insulin.  The remaining outpatient clinical 
records, which date through February 2006, do not contradict 
these findings.  The veteran does not take insulin for his 
disability.

In sum, the veteran's disability requires that he take oral 
hypoglycemic agents and maintain a restricted diet.  These 
are the criteria for the 20 percent rating under Diagnostic 
Code 7913.  To reach the next higher (40 percent) rating, the 
medical evidence would also need to show that his activities 
are regulated, i.e., that his doctor has placed restrictions 
on undertaking strenuous activities due to diabetes.  This is 
not the case.  Nor does the record show that the veteran has 
episodes of ketoacidosis or hypoglycemic reactions which have 
required hospitalization or frequent visits to a diabetic 
care provider.  Consequently, the Board finds that the 20 
percent rating, and no higher, is appropriate for the 
veteran's diabetes mellitus. 

Earlier Effective Dates

Service connection for diabetic neuropathy of the bilateral 
lower extremities was granted, effective November 26, 2001, 
and for erectile dysfunction, effective September 8, 2004.  
The veteran appealed both issues with respect to the 
effective dates for the grant of service connection.

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Specifically, it will be the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (emphasis added).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A "claim" is defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  An informal claim is "[a]ny communication 
or action indicating an intent to apply for one or more 
benefits."  It must "identify the benefit sought."  38 
C.F.R. 
§ 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, 
formal and informal, for benefits and is required to identify 
and act on informal claims for benefits.  Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

Neuropathy

A VA Form 21-4138, Statement in Support of Claim, was 
received by the RO on August 31, 2001, on which the veteran 
requested service connection for diabetes mellitus, diabetic 
neuropathy, and diabetic retinopathy.  By rating decision in 
August 2003, diabetic neuropathy was denied, as no diagnosis 
of the disorder was of record.  However, upon receipt of the 
veteran's notice of disagreement, further outpatient clinical 
records were obtained, dated from October 2000 to November 
2001.  These records show that on November 26, 2001, the 
veteran presented with longstanding complaints of burning and 
numbness in his feet.  Subsequent examination in January 2004 
confirmed the diagnosis of diabetic neuropathy of the 
bilateral lower extremities. The RO granted service 
connection effective the date of the clinical note, November 
26, 2001.

The RO erred in not granting an effective date as of the date 
that the veteran's claim was received.  His original claim in 
August 2001 was specifically for "diabetic neuropathy of the 
feet and legs."  Outpatient clinical records dated two 
months later demonstrate that he had symptoms consistent with 
this diagnosis, and that it was not a new problem.  Because 
his claim was brought on August 8, 2001, that effective date 
is appropriate.

As to an effective date prior to August 2001, although the 
veteran is competent to testify as to his symptoms as he 
experienced them, and is credible in his statements that he 
experienced burning and numbness prior to August 2001, he is 
informed that effective dates for service connection based on 
an original claim are not based on the date the condition 
began.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA").  The record has 
been extensively reviewed.  There is no evidence of a claim 
for service connection for diabetic neuropathy prior to that 
submitted by the veteran in August 2001.  Entitlement to an 
effective date of August 31, 2001, and no earlier, for the 
grant of service connection for diabetic neuropathy, is 
warranted.

Erectile dysfunction

On September 8, 2004, the veteran submitted a letter 
indicating that he was impotent due to disorders for which he 
believed service connection was in order, to include his 
already service-connected diabetes mellitus.  In November 
2004, the veteran underwent a VA genitourinary examination in 
conjunction with the claim, at which time the diagnosis of 
erectile dysfunction was rendered, as secondary to diabetes 
mellitus.  By rating decision in July 2005, service 
connection was granted for erectile dysfunction, effective 
the date of the veteran's original informal claim, September 
8, 2004.  

The veteran apparently believes that service connection 
should be granted effective the date the disability began, 
and believes that to be while he was in service, because he 
believes that is when he initially had diabetes.  However, as 
discussed above, effective dates for service connection are 
not based on the date the condition began.  See, Lalonde, 
supra.  Instead, under these circumstances where the claim is 
an original claim for service connection, the earliest date 
possible is the date that the claim was received.  38 C.F.R. 
§ 3.400(b)(2).  In this case, that is September 8, 2004.  
Nothing in the evidence prior to that date can be construed 
as a claim for erectile dysfunction.  Therefore, the stated 
effective date is appropriate.

Hearing Loss

The veteran also appeals the effective date for the grant of 
an increased evaluation for his service-connected hearing 
loss.  Effective dates for increases in compensation are 
assigned in accordance with 38 C.F.R. § 3.400(o) 
(implementing 38 U.S.C.A. § 5110(a), (b)(2)).  Pursuant to 
that regulation, the effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (emphasis added).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. 
§ 3.400(o)(2).  

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

The RO received an informal claim from the veteran for an 
increased evaluation for hearing loss on September 8, 2004.  
Outpatient clinical records dated during the entire year 
leading up to the claim (from September 2003 to September 
2004) are of record.  In that time, the only audiology note 
is in August 2004, which stated that the veteran was a "no 
show" for his appointment that day, as well as for his 
appointment in May 2004.  Thus, there is no factually 
ascertainable increase in the disability prior to his claim 
in September 2004.  Without such evidence, the appropriate 
effective date of the increase is the date the claim was 
received, which is September 8, 2004.  

ORDER

Entitlement to service connection for body scars is denied.

A separate grant of service connection for arthritis of the 
lumbosacral spine, claimed as secondary to the service-
connected chronic lumbosacral strain with herniated nucleus 
pulposus, status post hemilaminectomy, is denied.

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for aseptic meningitis with resulting brain damage 
is denied.

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for colon polyps is denied.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied. 

Entitlement to an effective date of August 31, 2001, and no 
earlier, for the grant of service connection for diabetic 
neuropathy of the bilateral lower extremities is granted.
Entitlement to an effective date prior to September 8, 2004 
for the grant of service connection for erectile dysfunction 
is denied.

Entitlement to an effective date prior to September 8, 2004 
for the grant of a 10 percent rating for hearing loss is 
denied.  

REMAND

The veteran seeks service connection for chronic post-
traumatic stress disorder (hereinafter, PTSD).  The evidence 
confirms that he currently carries a diagnosis of PTSD from 
the VA outpatient clinic.

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Where, however, the VA 
determines that the veteran did not engage in combat with the 
enemy and was not a POW, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f) (2003); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.  

While the veteran contends that his PTSD is the result of 
combat service during the Vietnam War, and combat conditions 
while stationed on Okinawa, the evidence of record does not 
establish that he officially served in a combat capacity 
while stationed in Vietnam.  His personnel records confirm 
that his military occupational specialty was supply man and 
equipment storage specialist during his year of service in 
Vietnam and armorer/unit supply specialist during the years 
on Okinawa.  Thus, verification of his stressors is required 
before VA may grant service connection based on his current 
diagnosis.

Through lengthy correspondence, especially in letters dated 
in April and June 2004, the veteran reported numerous 
stressors.  Many such instances are unverifiable, as no 
official record would exist to confirm their details.  
Specifically in this context, the veteran reported that on 
his first day in Vietnam, while on a bus transport, he 
witnessed the explosion of a bomb made in a Coca Cola can, 
which killed several soldiers in front of him, and much later 
seeing 39 men's throats cut in a nighttime raid.  No names 
were provided of the dead, without which verification is 
impossible.  He also reported witnessing a South Vietnamese 
man's head cut off from the pressure of a tire exploding, and 
a Buddhist monk setting fire to himself.  No military record 
would contain such information, and thus cannot form the 
basis for the diagnosis for the purposes of VA benefits.  

The veteran also reported snipers shooting at his rough 
terrain forklift.  Individual instances of such fire are not 
verifiable.  The veteran reported shooting at friendly 
soldiers (Koreans) while guarding an ammo dump, as he 
believed them to be enemies; however no record would exist to 
confirm this.  Also, he reported being terrorized by wild 
animals, and suffering an undated typhoon while in Okinawa, 
both of which are unable to be verified.  While each of these 
instances would certainly be traumatic, there is no way to 
verify them through independent evidence, as required by the 
applicable regulations.  Therefore, these instances cannot 
substantiate a diagnosis of PTSD for the purposes of VA 
benefits.  

An attempt should be made, however, to verify the remaining 
reported stressors that are verifiable.  Particularly, the 
veteran reported that while stationed with the 540th Supply 
Company in July 1968 in Vietnam, his camp was heavily 
mortared.  Around August or September 1968, he indicated that 
there was a typhoon that obliterated his base camp, knocking 
out communication lines, as well as the water supply.  All 
tents had to be replaced.  Also during this same time, in 
August or September 1968, he reported heavy mortars being 
fired over his camp by Koreans.  These instances may be 
logged in the supply company's records and should be 
researched.

While stationed on Okinawa with "USA Supply Ops Dir 
(AA21WA)," the veteran reported serving in the capacity of 
riot control, though his listed military occupational 
specialty at that time was Stock Control Specialist.  
Specifically, he indicated that around the time that Okinawa 
became part of Japan, which took place in May 1972, he was 
tasked with holding off riots by the Okinawans.  He reported 
being hit by bottles and steel balls from sling shots.  This 
should also be researched.

The record reflects that the RO requested the Center for Unit 
Records Research (CURR) to research some of the veteran's 
allegations.   However, it is unclear from the CURR response, 
received in May 2005, just what events were researched.  The 
response text is cut off at the end of every line, and it 
appears vital information is missing.  CURR does appear to be 
asking for more detailed information though.  Such 
information is hereby furnished, and a secondary request to 
renamed U. S. Army and Joint Services Records Research Center 
(JSRRC) should be made.

If any of the veteran's alleged stressors are verified by 
JSRRC, he should then undergo a VA PTSD examination where the 
examiner must determine whether his PTSD symptomatology is 
related to the specific, verified stressors.  

The veteran also seeks service connection for hypertension, 
which he confirmed in his August 2006 video hearing that he 
believes is a secondary condition caused by his chronic PTSD.  
Therefore, the issues are considered inextricably intertwined 
and must be remanded concurrently.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  After the additional 
development has been conducted on the issue of service 
connection for PTSD, the hypertension claim must be 
readjudicated.  Specifically, if a diagnosis of PTSD is 
rendered on the basis of a verified stressor, the veteran 
should be scheduled for a VA heart examination, to determine 
the nature and severity of his hypertension.  Also, an 
opinion as to whether the veteran's hypertension is 
proximately due to his PTSD, or aggravated by his PTSD, 
should be sought.

In May 2006, the veteran filed a notice of disagreement with 
an April 2006 rating decision denying an effective date prior 
to May 8, 2001 for the grant of service connection for 
diabetes mellitus.  To date, the RO has not issued a 
statement of the case on this issue.  An unprocessed notice 
of disagreement should be remanded, not referred, to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  A statement of the case should be 
provided on this issue.  38 C.F.R. § 19.26 (2006).

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  An initial statement of the case with 
respect to the claim for an earlier effective 
date for the grant of service connection for 
diabetes mellitus should be provided.  The 
veteran should be advised of the requirement 
for timely filing a substantive appeal 
specifically with respect to this issue.

2.  Notify the veteran of the information and 
evidence necessary to substantiate his claims 
for service connection, secondary service 
connection, and an earlier effective date, to 
include the rating criteria by which any 
disability granted service connection will be 
evaluated and how the effective date of that 
grant will be assigned.

3.  Based on the details provided by the 
veteran in the record, and the information 
categorized in the body of this remand, a 
summary of the potentially verifiable stressors 
reported by the veteran should be prepared.  
This summary should be sent to the U. S. Army 
and Joint Services Records Research Center 
(JSRRC), who should be requested to provide any 
information available which might corroborate 
the veteran's alleged stressors.  A fully 
legible response from JSRRC is required.

4.  If any of the veteran's alleged stressors 
are verified, schedule the veteran for a VA 
PTSD examination.  The claims file should be 
provided to the examiner and reviewed.  The 
examiner must be alerted as to the particular 
stressors that have been verified.  Based on 
the examination, an opinion is requested as to 
whether the veteran's PTSD symptomatology is 
related to the specific, verified stressors.  
If other causes exist for the diagnosis, such 
as unverified stressors, those should be so 
noted.

5.  If a diagnosis of PTSD is rendered based on 
verified stressors, schedule the veteran for a 
VA heart examination to determine the nature 
and severity of the veteran's hypertension.  
Based on a review of the claims file, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's hypertension is proximately due to, 
or the result of, his PTSD.  A rationale is 
requested for any opinion offered.

6.  Thereafter, readjudicate the issues on 
appeal, with the decision on entitlement to 
service connection for hypertension made after 
the decision on PTSD.  If the determinations 
remain unfavorable to the veteran, he should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with 
the claims file since the last statement of the 
case.  The veteran should be afforded the 
applicable time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


